 In the Matter of NATIONAL CARBON COMPANY, INC., NIAGARA WORKSandLOCAL #85, UNITED GAS, COKE & CHEMICAL WORKERS OF AMER-ICA, C. I. O.Case No. 3-R-918.-Decided April 9, 1945Mr. Eugene J. von Wollsheim,for the Board.Mr. William C. Treanor,of New York City, for the Company.Mr. Charles A. Doyle,of Niagara Falls, N. Y., for the Union.Mr. Louis Monas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Local #85, United Gas,Coke & Chemical Workers of America, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of National Carbon Company,Inc.,NiagaraWorks, Niagara Falls, New York, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Francis X. Helgesen, TrialExaminer.Said hearing was held at Niagara Falls, New York, onFebruary 21 and 22, 1944. The Board, the Company and the Unionappeared and participated, were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing, the Trial Examiner reservedruling on the Company's motion to -dismiss the petition.For reasonsset forth in Section III,infra,this motion is denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYNational Carbon Company, Inc., a New York corporation and asubsidiary of the Union Carbide and Carbon Corporation, is engaged61 N. L. R. B., No. 59.457 458DECISIONSOF NATIONALLABOR RELATIONS BOARDat Niagara Falls, New York, in the manufacture of carbon and graphiteproducts.During 1944 the Company used at its Niagara Works rawmaterials valued in excess of $500,000, more than 90 percent of whichcame from sources outside the State of New York. During the sameperiod it manufactured finished products valued in excess of $500,000,more than 75 percent of which was shipped to points outside thatState.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal #85, United Gas, Coke & Chemical Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE -APPROPRIATE UNITThe parties are in general agreement that the appropriate unit'should consist of all hourly paid employees of the Company's Acheson,'The FieldExaminer reported that the Union submitted 310 application cards in analleged appropriate unit of 782 employees,and that a spot check of 20 percent of thesecards against the Company's pay roll of December 17, 1944, indicated that the Union madea showingof 30 percentThe Company moves to dismiss the petition oil the ground that the spot check disclosesthat the Union's showing is allegedly less than the number of votesit polledin a priorelection held on April17, 1944(Matter ofNational Carbon Company,Inc., Niagara Works,55 N. L. It. B. 785),in which a bargaining representative was not selectedApproximately1 year has elapsed sincethe prior election,the Union has presented evidence of a substan-tial interest amongthe employeesin the unit petitioned for, and all cards(excepting 33which are undated)are datedsubsequent to the last electionWe believe that the policiesof the Actwill best be effectuated under these circumstances by conducting an election onthe present petitionSeeMattelof VermontCopper Company,Inc,59 N. L. R.B. 853.2InMatter of National CarbonCompany,Inc., Niagara Works(see footnote 1,supra),theBoard foundthat the appropriateunit consisted of "all employees on the hourly pay roll ofthe Company at its NiagaraWorksat its three plants,namely, National,Acheson, andRepublic, including checkers. stole clerks, and watchmen,butexcluding guards, clerical andoffice employees(except the checkers and store clerks),salaried employees,bricklayers, andall supervisory employees . . .There has been no material change in either the Company's operations or the numberof its employees since the Board's previous decision NATIONAL CARBON COMPANY, INC.459National, and Republic plants at Niagara Falls, New York, commonlyknown as the Niagara Works, including gang or group leaders,3 andwatchmen, but excluding clerical (including intra-plant messengers),and office employees, salaried employees, bricklayers,4 guards, thehead shipping clerk, supervisors, and all other supervisory employees.They are in dispute concerning the employees discussed below.The Union would exclude as supervisory employees, four inspectorsdepartmental, two head cooks, two head floormen, and the Achesonplant carpenter and millwright.Except for John Henner, one ofthe inspectors departmental, it appears from the evidence that noneof these employees has any supervisory authority.Henner, however,has obtained increases for some employees, recommended the demo-'tion of one employee, and job transfers of others.We shall includeall of these employees except John Henner, whom we shall exclude.The Union would exclude as clerical employees, the checkers andstores clerks, as well as Ernest F. Crawford, one of the works labora-tory assistants at the Acheson plant.Except for Crawford, the evi-dence clearly indicates that these employees are engaged in physicallabor, performing functions which are essentially a part of the pro-duction and maintenance process ; whatever clerical work is done bythem is merely incidental to their principal duties.Crawford, on theother hand, appears to do no physical labor.Although classified' as alaboratory assistant and assigned to the works laboratory, he is pri-marily responsible for the proper technical operation of the furnaces,performing this function while at his desk.He prepares reportsrelating to the operation of the furnaces and, among his other clericalduties, spends some time in work concerning the O. P. A.Approxi-mately 60 percent of his work day is spent in the works laboratoryoffice.We are of the opinion that Ernest F. Crawford is purely aclerical employee and we shall exclude' him.However, we shall in-clude the checkers and stores clerks.The Union would exclude as technical or research employees, ap-proximately 10 laboratory assistants in the development laboratory.'This department is under the supervision of a professionally trainedtechnician, assisted by 3 or 4 technicians who supervise the work ofthese laboratory assistants.This laboratory experiments with anddevelops the results of the basic research conducted by the Company'sresearch department at Cleveland, Ohio.The laboratory assistantsare not professionally trained, some of them not having completedhigh school, nor does the Company require of them any kind of specialskill or training.Some of them were previously employed in actual3It appears that these employees are not supervisory."These employees are represented by another union which has a contract with theCompany."These employees are eligible for union membershipThey voted in the prior election 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant production, a few started as bricklayers' assistants, and 5 arepresently engaged in the production of a regular commercial productof the Company.They may be shifted between laboratory work andproduction work.Their wage rate and working conditions are com-parable to that of the production and maintenance employees.Theyare not research or technical workers, but their functions are a neces-sary part of the production and maintenance process.We shall in-clude them.We find that all hourly paid employees of the Company's Acheson,National, and Republic plants at Niagara Falls, New York, known asthe Niagara Works, including checkers and stores clerks, the Achesonplant carpenter and millwright, watchmen, gang or group leaders,the head floormen, the head cooks, the inspectors departmental,6 andthe development laboratory assistants, but excluding clerical (includ-ing intra-plant messengers and Ernest F. Crawford) and office em-ployees, salaried employees, bricklayers, guards, the head shippingclerk, supervisors, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National CarbonCompany, Inc., Niagara Works, Niagara Falls, New York, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Third Region,acting in this matter as agent for the National Labor Relations Board,6 John Renner is excluded as a supervisory employee. NATIONAL CARBON COMPANY, INC.461and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were in or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byLocal #85, United Gas, Coke & Chemical Workers of America, C. 1. 0.,for the purposes of collective bargaining.CHAIRMAN MILLts took no part in the consideration of the aboveDecision and Direction of Election.639678-45-vol.61-31 1